MEMORANDUM OF DECISION.
The State appeals from a pretrial order of the Superior Court, (Penobscot County), suppressing evidence. We conclude that the court was not clearly erroneous in finding that the police detective lacked valid consent to enter Henderson’s property and therefore, the affidavit, bereft of the information obtained from the unauthorized entry, was insufficient to establish probable cause for the issuance of the warrant. See State v. McLain, 367 A.2d 213, 217 (Me. 1976) (person giving consent must bear appropriate relationship to property to be searched).
The entry is:
Judgment affirmed.
All concurring.